DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa et al. (US Pat. 7,634,202) in view of Yamamoto (US Pat. 6,205,298.)
Regarding claim 3, Kitazawa discloses an image forming apparatus comprising a drum cartridge 2 (fig. 1) for use with a developing cartridge 25 (fig. 1), the drum cartridge comprising: 2U.S. Patent Application No. 17/116,022 a photosensitive drum 21 and a charger 231 configured to charge the photosensitive drum (col. 5, line 4).  Kitazawa further discloses a memory 2415 provided in the image forming apparatus, wherein information representing occurrence of abnormal state of the drum cartridge is written in the memory in response to occurrence of the abnormal state of the drum cartridge (col. 10, lines 25-44, fig. 9.)
Kitazawa does not specifically disclose the memory provided on the drum cartridge.  However, the use of the memory provided within the drum cartridge to store the normal and abnormal states of the cartridge is well known in the art as disclosed by Yamamoto (i.e. drum cartridge 21 and cartridge memory 22, col. 6, lines 9-15, fig. 2.)
.

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 12/10/2021 with respect to claims 1-2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant's arguments with respect to claim 3 have been fully considered but they are not persuasive.  Applicant argued that claim 3 depends from claim 1 and therefore inherits the limitations of independent claim 1, however, claim 3 as currently written is an independent claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG X NGO/Primary Examiner, Art Unit 2852